Citation Nr: 1724579	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-44 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a higher initial rating for right upper extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy, rated as 10 percent disabling prior to September 23, 2010, and 20 percent disabling thereafter.

 2. Entitlement to a higher initial rating for peripheral neuropathy, left upper extremity, rated as 10 percent disabling prior to September 23, 2010, and 20 percent disabling thereafter.

 3. Entitlement to an initial rating in excess of 10 percent for right lower extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy.

 4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to November 1971 and from January 1976 to October 1976.

These matters come to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  An October 2010 rating decision awarded service connection for right upper extremity weakness and right lower extremity weakness, as residuals of a cerebrovascular accident.  The RO then recharacterized the service-connected peripheral neuropathy of the right upper extremity and right lower extremity to include such disabilities.

In September 2008, the Veteran testified before a Decision Review Officer at the RO.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds a VA examination should be scheduled to determine the nature and severity of the service-connected disabilities.  The Board acknowledges that the VA Medical Center (VAMC) attempted to schedule an examination in September 2016.  The VAMC did not use the phone number most recently provided by the Veteran, however (that belonging to his wife), and it is unclear whether he was provided timely written notice of the scheduled examination.  Thus, the Board finds additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the upper and lower extremities.  Any indicated evaluations, studies, and tests should be conducted. 

Detail the severity and manifestations of the service-connected disability in each extremity.  The examiner must specifically identify the peripheral nerve that is/are most analogous to the service connected disability in each extremity.  The impairment of each extremity due to the service-connected disability should be expressed, if feasible, in terms of mild, moderate, or severe. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




